When the evidence in support of a criminal prosecution is so defective or so weak that a *517verdict based upon it cannot be sustained, the jury should be instructed to return a verdict of not guilty, and a refusal to so instruct them would be a valid ground of exception.
Ralph M. Ingalls, County Attorney, and Frank U. Burkett, for the State.
Samuel L. Bates and John J. Devine, for respondent.
We do not, however, regard the case before us as one in which such an instruction could properly be given. If the testimony of the State’s witnesses was believed, it was sufficient to establish the guilt of the respondent beyond a reasonable doubt.' The evidence offered by the respondent and her daughter in direct denial of the State’s charges and contradiction of the State’s witnesses raised an issue of fact which it was the duty of the court to submit to the jury. The exception to the refusal of the court to instruct the jury to return a verdict of not guilty must therefore be overruled. Exceptions overruled. Judgment for the State.